By the Court,
Fisher, C. J.:
This was an action brought to this court by petition in error from the district court of Laramie county, and submitted upon the brief of plaintiff in error. The principal errors complained of are as to the instructions of the court below to the jury, which were to the effect that if the plaintiff in error, who was defendant below, hired Hereford, who was plaintiff below, for the term of a month at a stipulated sum, and discharged him before *210the expiration of the month without sufficient cause, he was bound to pay him for the full month; or if he discharged him before the time agreed upon having expired, at a great distance from home and in an uninhabited country, that he was bound to settle with him and pay him the amount found to be due. And after said instruction was given, the whole question was submitted to the jury to pass upon the facts proven.
The jury then found for the plaintiff below the amount of his claim.
We are of the opinion that in this there was no error such as justifies this court in interfering: See 2 Kent, 258-9 and notes.
Judgment affirmed.